Order entered November 27, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-19-00903-CV

                                 ALBERT LUTTERODT, Appellant

                                                 V.

                DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-01182-D

                                                ORDER
       On    November      15,    2019,    we   denied   appellant’s   second   motion   requesting

supplementation of the record because, other than audiotapes that are not judicial records, it

failed to describe specifically the items requested and the relevance of the missing items to the

appeal. Before the Court is appellant’s November 19, 2019 response and request for extension

of time to file his opening brief. He explains “he believes the records are incomplete, and the

critical Court #4 transcripts are missing.”

       To the extent appellant requests again to supplement the record, we DENY the motion as

he fails to specify what records are missing and our review of the record shows the record of the

only hearing that occurred in the trial court, on April 15, 2019, has been filed. To the extent he
seeks an extension, we GRANT the motion and ORDER appellant's opening brief be filed no

later than December 30, 2019.

                                              /s/    BILL WHITEHILL
                                                     JUSTICE